Citation Nr: 0933438	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  05-13 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee with limitation of motion on an 
extraschedular basis.

2.  Entitlement to a rating in excess of 10 percent for 
status post left knee meniscectomy with instability on an 
extraschedular basis.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel









INTRODUCTION

The Veteran served on active duty from July 1982 to December 
1984, and from March 1986 to February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.                   

This appeal has been before the Board previously, and the 
claim for an increased rating for the Veteran's left knee 
disability was adjudicated on a schedular basis in a November 
2007 decision, and that decision is now final.  In the 
November 2007 decision, the Board also remanded the same left 
knee disability on appeal so that it could be referred to the 
Director of VA's Compensation and Pension service to 
determine if an extraschedular rating was warranted for the 
Veteran's left knee disability.  Prior to such consideration, 
the RO was directed to conduct procedural development, 
specifically, to ensure that Veterans Claims Assistance Act 
of 2000 (VCAA) notice had been complied with, and that the 
Veteran was aware of his ability to supplement the record 
with additional evidence, particularly as to anything that 
might show interference with employment (letters from past 
employers, etc.).  In response, the Veteran submitted private 
medical records, dated in November 2007.  Thus, the purposes 
of that remand have been met.     

Pursuant to the Board's November 2007 decision, the RO, in a 
January 2008 rating action, granted a separate 10 percent 
schedular rating for status post left knee meniscectomy with 
instability.  


FINDINGS OF FACT

1.  Pursuant to a Board remand during this appeal and the 
provisions of 38 C.F.R. § 3.321(b)(1), the VA Chief Benefits 
Director denied an extraschedular rating for the Veteran's 
service-connected left knee disability.   

2.  The Veteran's disability picture from his service-
connected left knee disability is not so unique as to fall 
outside of the norm; the Veteran is currently employed and 
there is no competent evidence of record to show that his 
left knee disability causes marked interference in employment 
or has necessitated frequent hospitalizations; a disability 
of the left knee does not present an exceptional or unusual 
disability picture and the current ratings adequately 
compensate the degree of disability shown for the left knee 
disorder.     


CONCLUSIONS OF LAW

1.  An extraschedular rating in excess of 10 percent for 
arthritis of the left knee with limitation of motion, is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337 (1996).

2.  An extraschedular rating in excess of 10 percent for 
status post left knee meniscectomy with instability, is not 
warranted. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), enhanced VA's duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and redefined the obligations of VA 
with respect to the duty to assist the veteran with a claim.  
In the instant case, the Board finds that VA fulfilled its 
duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005).

In addition, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in December 2007 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate a claim for an extraschedular 
rating, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the March 2006 letter informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  In this 
regard, the Board concludes that the RO did not adequately 
apprise the Veteran of all the information and evidence 
needed to substantiate the claims prior to the initial 
adjudication of his claim.  Specifically, the Veteran 
received information as to what was required in order to 
receive a higher evaluation for his left knee in December 
2007 (on an extraschedular basis), after the decision that is 
the subject of this appeal.  In addition, in a March 2006 
letter, also subsequent to the decision that is the subject 
of this appeal, the Veteran was informed about how VA 
determines effective dates and disability ratings, as 
required by Dingess.  As to any timing deficiency with 
respect to this notice, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate VCAA notice in a claim for 
increased rating requires that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

The VCAA letters of record do not contain the level of 
specificity set forth in Vazquez-Flores.  However, aside from 
the fact that Vazquez involved a claim for an increased 
schedular rating, whereas the instant appeal is for an 
extraschedular rating, a December 2007 VCAA letter outlined 
the information necessary for an extraschedular 
consideration.  Moreover, a reasonable person could be 
expected to understand what was needed to substantiate the 
claim for an extraschedular increase (marked industrial 
impairment) and the Veteran has shown by the nature of the 
argument presented that he is aware of what information and 
evidence is needed to support the claim and it has not been 
contended otherwise.  See Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (determining that no prejudicial error to 
veteran resulted in defective VCAA notice when the veteran, 
through his counsel, displayed actual knowledge of the 
information and evidence necessary to substantiate his 
claim).  Under these circumstances, any presumed error 
relating to notice of what is required to substantiate the 
claims is rebutted.

Regarding VA's duty to assist the veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes pertinent post-service medical records, 
including VA examination reports and private medical records.  
There is no indication of any additional relevant evidence 
that has not been obtained.  The Board notes that the Veteran 
was provided thorough VA examinations that are adequate for 
rating purposes.  See 38 C.F.R. §§ 3.326, 3.327

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.     


II.  Applicable Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities. Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under 38 C.F.R. § 3.321(b)(1) ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337 (1996)


III.  Factual Background

In March 2004, the Veteran underwent a VA examination.  At 
that time, the examiner stated that the Veteran had chronic 
pain in his left knee.  In addition, the left knee had become 
unstable and the Veteran could not climb stairs without the 
assistance of a railing.  According to the examiner, the 
Veteran worked as a gym teacher and he had to take care with 
walking, especially when twisting or turning.  The physical 
examination showed that the Veteran had no effusion in his 
left knee and he displayed 90 degrees extension, as well as 
115 degrees flexion with marked pain.  The diagnosis was left 
knee degenerative joint disease, status post multiple 
arthroscopic surgeries.  

In November 2006, the Veteran underwent a VA examination 
which was conducted by QTC Services.  The physician noted 
that according to the Veteran, in regard to his left knee, he 
experienced weakness with use, stiffness when cold, swelling 
after activity, giving way during exercise as well as 
locking, fatigability and lack of endurance with use.  The 
Veteran had experienced left knee joint pain for 18 years, 
and such localized, aching pain reportedly occurred 4 times 
weekly, lasting for 1 hour per episode, rated at 8/10.  The 
Veteran could relieve pain by resting, taking Advil and using 
a heating pad, and at the time of pain, the Veteran could 
function with medication.  Incapacitating episodes occurred 
up to 3 times yearly, with a duration of 4 days, and over the 
past year he experienced 3 incapacitating episodes lasting 12 
days total for which he received cortisone injections.  The 
physician stated that functional impairment consisted of 
limited range of motion and an inability to stand for 
prolonged periods of time.

The November 2006 physical examination revealed that the 
Veteran had a normal gait and could ambulate without 
assistance.  The left knee had scars due to surgery, and the 
Veteran exhibited left knee flexion of 130 degrees, with pain 
occurring at 130 degrees.  The Veteran had a normal, full 
extension to zero degrees. The physician observed that the 
Veteran's left knee joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  X-rays of the left knee 
showed mild degenerative joint disease of the medial 
compartment.  Based on these data, he diagnosed the Veteran 
with status post meniscectomy, left knee, with scarring and 
degenerative joint disease. He indicated that the effect of 
the knee disability on the Veteran's usual occupation as a 
campus safety officer consisted of pain when standing for 
long periods of time, and the impact on the Veteran's daily 
activities amounted to him being less active than in the 
past.    

In January 2008, the Veteran submitted private medical 
records from A.V., M.D., dated in November 2007.  In the 
records, Dr. V. stated that when he last saw the Veteran in 
March 2006, he performed a Lidocaine and cortisone injection 
into the Veteran's left knee.  According to the Veteran, the 
injection "worked excellent" and gave him pain relief for a 
prolonged period of time.  The knee, however, had steadily 
deteriorated over the last month due to cold weather and the 
Veteran was experiencing pain and stiffness in his left knee.  
He did well in the summer and spring when the weather was 
warmer.  There had been no specific history of a re-injury.  
The Veteran rated his current pain at about a 6 on a scale of 
0 to 10.  The pain bothered his day-to-day functioning.  
According to the Veteran, he experienced clicking, popping, 
and grinding sensations.  The Veteran's pain was aggravated 
by deep knee flexion.  The Veteran could perform his job as a 
campus safety officer and day-to-day functioning at a 
reasonable level, but he was impaired each day with it.  

In the November 2007 record, Dr. V. stated that x-rays of the 
Veteran's left knee showed some mild to "perhaps moderate" 
medial compartment degenerative joint disease changes in the 
medial joint space.  There was no bone-on-bone or advanced 
arthritis.  The lateral and patellofemoral compartments 
looked fairly normal with perhaps just some subtle, mild, 
patellofemoral changes.  Upon physical examination, the 
Veteran stood with a neutral knee alignment.  There was no 
significant varus and he did not have a varus thrust.  The 
Veteran could do a knee bend, bending the knee to about 90 
degrees, but not beyond limited by pain.  Flexion of the left 
knee was to approximately 130 degrees.  The Veteran had a 
positive Lachman's sign with a somewhat firm end point, at 
least a grade 2+.  There was no valgus or varus laxity.  
Medial and lateral collateral ligaments (MCL and LCL, 
respectively) seemed intact.  There was no posterolateral 
rotatory instability or sag.  The Veteran was tender along 
the medial joint line.  McMurray's sign reproduced pain on 
that side.  Patellofemoral tracking looked normal.  Nerve and 
vascular function showed normal pulses, normal light touch 
and motor testing to peroneal and tibial nerve branches.  
Muscle tone and girth were normal.  Dr. V. diagnosed the 
Veteran with knee pain and bursitis of the left knee.  
According to Dr. V., the Veteran had positive findings and 
prior MRI changes consistent with a meniscus tear.       

In a June 2009 decision letter from the Director of VA's 
Compensation and Pension service, the Director concluded that 
after a review of the evidence of record, they did not find 
that the limitations from the Veteran's service-connected 
left knee meniscectomy warranted an extraschedular evaluation 
in excess of the current schedular evaluation of 10 percent.  
Thus, entitlement to an extraschedular evaluation was not in 
order.  


IV.  Analysis

Upon review of the record, it is apparent that the Veteran 
has not submitted any evidence which would show a marked 
interference with employment, alternatively, that his left 
knee disability requires frequent hospitalization.  See 
Bagwell, 9 Vet. App. at 337; Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  The claim for an extraschedular rating was 
remanded to afford the Veteran an opportunity to submit 
evidence in support of his claim, such as statements from 
employers or co-workers.  In response, the Veteran submitted 
private medical records from Dr. V., dated in November 2007.  
In the records, although Dr. V. noted that the Veteran was 
impaired every day with his left knee disability, Dr. V. also 
reported that the Veteran could perform his job and day-to-
day functioning at a reasonable level.  Thus, the Board finds 
that the medical evidence of record does not show that the 
left knee disability presents an unusual or exceptional 
disability picture; the left knee disability is not so unique 
as to be outside of the norm.  The Board concurs with the 
RO/Chief Benefits Directors' finding that an extraschedular 
rating is not warranted for a left knee disability.  38 
C.F.R. § 3.321(b)(1); Bagwell, supra.  Therefore, given that 
the Veteran is receiving two separate 10 percent ratings for 
his left knee disability, the Board finds that an 
extraschedular rating is not warranted for the Veteran's 
service-connected arthritis of the left knee with limitation 
of motion, and the Board also finds that an extraschedular 
rating is not warranted for the Veteran's service-connected 
status post left knee meniscectomy with instability.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).









ORDER

Entitlement to a rating in excess of 10 percent for arthritis 
of the left knee with limitation of motion on an 
extraschedular basis, is denied.

Entitlement to a rating in excess of 10 percent for status 
post left knee meniscectomy with instability on an 
extraschedular basis, is denied.







____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


